 

Exhibit 10.4(a)

AMENDMENT No. 1

to

Foundry Agreement

between

Texas Instruments Incorporated and Spansion LLC and Nihon Spansion Limited

This Amendment No. 1 (“Amendment No. 1”) to the Foundry Agreement is entered
into this 15th day of September 2010, (the “Effective Date”) by and between
Spansion LLC, having its principal place of business at 915 DeGuigne Drive,
Sunnyvale, California 94088-3453, U.S.A. (“Spansion”), Nihon Spansion Limited,
having its principal place of business at 1-14, Nishin-cho, Kawasaki-shi,
Kawasaki-ku, Kanagawa 210-0024, Japan (“Spansion Nihon), and Texas Instruments
Incorporated, having its principal place of business at 12500 TI Boulevard,
Dallas, Texas 75266, U.S (“TI”). Spansion, Spansion Nihon, and TI are
collectively referred to as “Parties” to this Amendment and, individually, as a
“Party” to this Amendment.

Whereas, the Parties entered into a Foundry Agreement with an Effective Date of
August 31, 2010 (“Original Agreement”),

Whereas, the Parties desire to make the confidentiality provisions of the
Original Agreement applicable to certain additional entities, and

Whereas, the Parties agree to make further modifications to the provisions of
the Original Agreement as set forth below.

Now therefore, the parties hereby agree as follows:

 

  I. The provisions of Section 10 of the Original Agreement (Confidential
Information) will apply to any Spansion subsidiaries and any TI subsidiaries.
This modification will retroactively apply to the Effective Date of the Original
Agreement.

 

  II. For clarification, the Parties acknowledge that the quantities set forth
in the table in Exhibit D are intended to be quantities in the thousands (one
unit = 1000 wafers)

(remainder of page intentionally left blank)

 

1



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
signed and executed.

 

TEXAS INSTRUMENTS INCORPORATED       SPANSION LLC   

/s/ Kevin Ritchie

Authorized Signature

     

/s/ Randy W. Furr

Authorized Signature

  

Kevin Ritchie

Name

     

Randy W. Furr

Name

  

SVP

Title

     

EVP and CFO

Title

  

9/17/2010

Date

     

9/15/2010

Date

   NIHON SPANSION LIMITED         

/s/ Randy W. Furr

Authorized Signature

        

Randy W. Furr

Name

        

Director

Title

        

9/15/2010

Date

        

 

2